Case 3:15-cv-07658-MAS-LHG Document 842 Filed 09/07/21 Page 1 of 2 PagelD: 30224

UNITED STATES DISTRICT COURT

 

DISTRICT OF NEW JERSEY
IN RE: VALEANT PHARMACEUTICALS Civil Action No. 15-7658
INTERNATIONAL, INC. SECURITIES
LITIGATION JUDGE MICHAEL A. SHIPP

JUDGE LOIS H. GOODMAN

 

JUDGE DENNIS CAVANAUGH, RET.
THIS DOCUMENT RELATES TO: SPECIAL MASTER

3:18-CV-00089 (MAS) (LHG) (GMO Trust)

 

 

 

ORDER GRANTING CONSOLIDATED MOTION TO SEAL

Defendant in the above-captioned action Valeant Pharmaceuticals International, Inc.
(“Valeant”), having filed a Motion to Seal certain exhibits to its Motion to Compel The Production
of Certain Documents By The GMO Plaintiffs (3:15-cv-07658 Dkt. No. 746, “Brief’), The GMO
Plaintiffs’ Memorandum of Law In Opposition To Valeant’s Motion to Compel Certain
Documents (3:15-cv-07658, Dkt. No. 763, “Opposition Brief’) and Valeant’s Reply Brief in
Further Support of Its Motion to Compel The Production of Certain Documents By The GMO
Plaintiffs (3:15-cv-07658 Dkt. No. 769, “Reply Brief”), the court-appointed Special Master in the
above-captioned action makes the following findings of fact and conclusions of law, pursuant to
Local Rule 5.3(c):

1. The Special Master finds that there are Stipulations and Confidentiality Orders
entered by the Court in these matters (“Confidentiality Orders”), which allow the Producing Party
to use a confidentiality designation for, among other things, “any Discovery Material .. . if such
party in good faith believes that such Discovery Material contains . . . commercially sensitive

information that requires the protections in this Stipulation and Order.”
Case 3:15-cv-07658-MAS-LHG Document 842 Filed 09/07/21 Page 2 of 2 PagelD: 30225

2. The Special Master further finds that Confidential documents and deposition
testimony as marked by Valeant and Plaintiffs contain confidential and sensitive information as
defined by the Confidentiality Orders and were properly designated as such.

3. The Special Master agrees that the information sought to be sealed as contained in
the Confidential documents and testimony is confidential and sensitive in nature as it reveals,
among other things, commercially sensitive business information.

4. The Special Master further finds that revealing to the public sensitive and
confidential information sought to be sealed would harm the Parties’ legitimate interests in
protecting their business model, policies, and procedures.

5. Plaintiffs do not object to Valeant’s request to seal the Confidential documents.
The Special Master is not aware of any other party or nonparty who opposes this motion.

6. Accordingly, the Special Master finds, under the considerations set forth in Local
Civil Rule 5.3(c), that good cause exists to permanently seal the temporarily sealed Exhibits 5-9
attached to the Brief, Exhibits A-K attached to the Opposition Brief and Exhibits 1-2 attached to
the Reply Brief.

7. Further, the Special Master finds, under the considerations set forth in Local Civil
Rule 5.3(c), that good cause exists to permanently redact the temporarily redacted Brief and
Opposition Brief. The Special Master therefore permits the Redacted Documents to remain

redacted.

 

 

HON. DENNTS CAVANAUGH, REF
SPECIAL MASTER
